Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/03/2022, in response to the rejection of claims 1, 3-6, 11-13 and 17-18 from the non-final office action, mailed on 03/03/2022, by amending claims 1 and 17, is acknowledged and will be addressed below.

Election/Restrictions
Claims 14-16 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Interpretation
(1) In regards to the “wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin” of Claim 1,
The limitation appears to define properties of the epoxy resin, in other words, it is considered that the epoxy resin has solventless ultraviolet curable properties and polymerizable compound having a polymerizable functional group. 
Consequently, when a prior art teaches the epoxy resin, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 11-13 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) If the recited “such as an epoxy resin” is a part of the claimed invention, see the item (1) of the 112 2nd paragraph below:
Claims 1 and 17 raise a new matter issue. 
Claim 1 recites “the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of the resin is 1 cp to 2000cp”.
The applicants’ paragraphs [0055-0056] of the published instant application disclose “The resin 133 may include at least one of a photocurable resin and a thermosetting resin may include…. urea resin, a melamine resin, a phenol resin, and the like. The photocurable resin may include a polymerizable compound having a polymerizable functional group such as an epoxy resin…, The viscosity of the resin 133 may be 1 cp to 2000 cp”.
The applicants merely disclose the viscosity of the resin is 1 cp to 2000 cp, without providing each resin’s viscosity, emphasized again, the applicants’ disclosure merely provide a broadest viscosity range including all the viscosity ranges of all the disclosed resins, not for the specific claimed “epoxy resin”.
However, in the claims 1 and 17, the applicants narrow down the scope of the resin into the a polymerizable compound having a polymerizable functional group such as an epoxy resin, and then further limit the viscosity of the resin as 1 cp to 2000 cp, in other words, the claim is constructed that the “epoxy resin” is a polymerizable compound having a polymerizable functional group and the viscosity is 1 cp to 2000 cp.
Because A resin may have A viscosity range within the range of 1 cp to 2000 cp, B resin may have B viscosity range within the range of 1 cp to 2000 cp, and other resin may have another viscosity within the range of 1 cp to 2000 cp, there is no clear and specific support that the epoxy resin has the “1 cp to 2000 cp”, thus the claim has a new matter.

Claims 1, 3-6, 11-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) The “wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of the resin is 1 cp to 2000cp” of Claims 1 and 17 is not clear.
First, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
-a. If the epoxy resin is not a part of the claimed invention, it is not clear why the epoxy resin is positively recited in the claim, and further, if the epoxy resin is removed, the recited “solventless ultraviolet curable properties” and “polymerizable compound having a polymerizable functional group” also would NOT be clear, because the degree of the features is not clear.
-b. If the epoxy resin is the part of the claimed invention, see the second below.

Second, as discussed in the 112 1st paragraph above, the disclosure merely provides a broadest viscosity range including all the viscosity ranges of all the disclosed resins, not for the specific claimed “epoxy resin”. Thus, it is not clear what the actual viscosity range for the claimed “epoxy resin” is.

Third, in general, viscosity is a material property, which depends on the material’s state, such as its temperature and/or pressure. However, the applicants merely provide the viscosity range without considering the state, thus it is not clear how the metes and bounds for the epoxy resin’s viscosity as claimed are determined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as obvious over Yotsuya (US 20060191864, hereafter ‘864), Theiss (US 20050130422, hereafter ‘422) and Shirahata et al. (US 4652460, hereafter ‘460).
Regarding to Claim 1,
Mask (title, Fig. 1, the claimed “A mask assembly”);
A mask M is composed of a frame 10 outlining the mask M and a pattern portion 20 having a plurality of mask apertures 24 disposed on the inner side of the frame 10 ([0042], the claimed “comprising: a mask frame; a mask having a first surface facing the mask frame and a second surface opposite the first surface, the mask supported by the mask frame; a plurality of pattern holes disposed in the mask”);
A magnetic film 28, which is made by forming a magnetic body into a film in a predetermined pattern, is formed on a rear surface MB of the mask M ([0044]), and it is possible to form the magnetic film 28 on a front surface, and it is also possible to form the magnetic film 28 on both surfaces (Fig. 1B, [0053], note the front surface is MA, the claimed “and a magnetic part disposed on the first surface of the mask between the plurality of pattern holes”);
The pattern portion 20 is composed of a plurality of beams 22 linked to the frame 10 and extending in X and Y directions and of the plurality of mask apertures 24 that are made by the plurality of beams 22 surrounding the apertures ([0043], the claimed “wherein the pattern holes are arranged in a matrix form, wherein the mask comprises a rib located between the pattern holes, the rib comprises a first rib extending in a first direction, and a second rib extending in a second direction”);
See the smaller magnetic films 28 of Fig. 1B, the smaller magnetic film does not contact the mask aperture 24, and a pitch is existed between the two smaller magnetic films (the claimed “wherein the magnetic part is located at an intersection portion of the first rib and the second rib, and an outline of the magnetic part does not contact the pattern holes on a plane, wherein the magnetic part has a first pitch along the first direction and a second pitch along the second direction with reference to the pattern holes”).

‘864 further teaches the magnetic film 28 is a film formed using a ferromagnetic body containing Ni, Fe, and Co. More specifically, for the magnetic film 28, a Ni-Fe-P film or a Co-Ni-P film can be used ([0046], the claimed “wherein the magnetic part comprises a magnetic”), however, ‘864 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the magnetic part comprises a magnetic particle and a resin, wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of the resin is 1 cp to 2000cp.

‘422 is analogous art in the field of aperture masking techniques ([0002]). ‘422 teaches Another way to control sag is to use magnetic force. For example, an aperture mask can comprise both polymer and magnetic material. The magnetic material can be coated or laminated on the polymer, or can be impregnated into the polymer. For example, magnetic particles can be dispersed within a polymeric material used to form the aperture mask ([0040]).

‘460 is analogous art in the field of magnetic coating (lines 16-28 of col. 1). ‘460 teaches Widely used coated type magnetic recording media are typically prepared by dispersing… magnetic materials of magnetic alloy particles mainly containing Fe, Co, or Ni in an organic binder such as copolymers of vinyl chloride and vinyl acetate, copolymers of styrene and butadiene, an epoxy resin or a polyurethane resin, coating the thus-prepared magnetic coating composition on a non-magnetic support, and drying it has widely been used (lines 16-28 of col. 1).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a magnetic coating having magnetic particles dispersed within a polymeric material, as the magnetic films 28 of ‘864, herein further to have adopted the epoxy resin as the polymeric material of the magnetic coating, for the purpose of providing proper materials for the magnetic film of ‘864, and/or further for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. Because the epoxy resin is used for the magnetic film of ‘864, it has the claimed properties, see the claim interpretation above.

Lastly, the epoxy resin has own viscosity, but the cited references are silent about the specific viscosity number range, in other words, the combination teaches all the limitation except the number range as claimed.
However, the viscosity is a material property determining the material’s fluid state, for instance, low viscosity fluid means a well-flowing fluid and high viscosity fluid means very thick, thus not well-flowing fluid, therefore, the viscosity is a controllable parameter to effectively mix the resin and the particles, in other words, the viscosity is a result effective parameter to control the mixing, see also ‘411, [0093].

Consequently, even if the cited references do not explicitly teach a specific viscosity range as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper viscosity range of the resin as claimed, for the purpose of effectively mixing the particles and the resin, thus resulting in uniformly dispersing the particles in the resin, and/or further, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 3, 
‘864 further teaches the magnetic film 28 is a film formed using a ferromagnetic body containing Ni, Fe, and Co. More specifically, for the magnetic film 28, a Ni-Fe-P film or a Co-Ni-P film can be used ([0046], note ‘460 also teaches magnetic materials of magnetic alloy particles mainly containing Fe, Co, or Ni, lines 22-23 of col. 1, the claimed “wherein the magnetic particle comprises a ferromagnetic material”).

Regarding to Claim 12,
‘864 teaches a base film 27 made of an alloy film having a desired pattern at the pattern portion 20 ([0073], thus the mask of ‘864 is also a fine metal mask, because the claimed does not define a degree of the “fine”, the claimed “wherein the mask is a fine metal mask (FMM)”).

Regarding to Claim 13,
‘864 teaches the pattern portion 20 is composed of a plurality of beams 22 linked to the frame 10 and extending in X and Y directions and of the plurality of mask apertures 24 that are made by the plurality of beams 22 surrounding the apertures ([0043], note each beam clearly can be interpreted as a strip, the claimed “wherein the mask comprises a plurality of mask strips”).

Regarding to Claim 17, ‘864 teaches:
The vapor deposition apparatus (the pattern forming apparatus) 50 has a structure having a vapor deposition source 56 at the bottom of a vacuum chamber 52 (Fig. 7, [0087], the claimed “A deposition apparatus: comprising: a chamber; a deposition source configured to provide a deposition material in the chamber”);
The mask M and the glass substrate L overlap each other in a manner that the mask M is disposed on the vapor deposition source 56 side ([0087], the claimed “the claimed “a target substrate opposite the deposition source; a mask assembly disposed on one surface of the target substrate facing the deposition source”);
An electromagnet 60 corresponding to the shape of the mask M ([0090], the claimed “and a magnet plate disposed on another surface of the target substrate opposite to the one surface, the magnet plate configured to closely adhere the mask assembly onto the target substrate by a magnetic force”);
The limitation regarding to the mask assembly is the same as the claim 1 limitations (some of the terms are different, but they are synonyms), because the teaching of the mask assembly was discussed in the claim 1 rejection above, thus it is applied to the limitation of the mask assembly of Claim 17 with the same reason (the claimed “wherein the mask assembly comprises: a mask frame; a mask having a first surface facing the mask frame and a second surface opposite the one surface, the mask supported by the mask frame, the mask including a plurality of pattern holes; and a magnetic part disposed on the first surface of the mask between the plurality of pattern holes, wherein the pattern holes are arranged in a matrix form, wherein the mask comprises a rib located between the pattern holes, the rib comprises a first rib extending in a first direction, and a second rib extending in a second direction wherein the magnetic part is located at an intersection portion of the first rib and the second rib, and an outline of the magnetic part does not contact the pattern holes on a plane, wherein the magnetic part has a first pitch along the first direction and a second pitch Response to Office Action of October 1, 2021along the second direction with reference to the pattern holes, wherein the magnetic part comprises a magnetic particle and a resin, wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of resin is 1 cp to 2000 cp”).

Regarding to Claim 18,
‘864 teaches the electromagnet 60 may be a single plate, or there may be a plurality of electromagnets 60 [0091], the claimed “wherein the magnet plate comprises a plurality of magnets”).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864, ‘422 and ‘460, as being applied to Claim 1 rejection above, further in view of Takizawa et al. (US 20170311411, hereafter ‘411).
Regarding to Claim 4,
As discussed in the claim 1 rejection above, the magnetic material of ‘864 has a magnetic particle (the claimed “wherein the magnetic particle comprises”).

‘864, ‘422 and ‘460 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the magnetic particle comprises a plastic particle and a ferromagnetic material coated on the plastic particle.

‘411 is analogous art in the field of deposition mask (title). ‘411 teaches Particles which are obtained by coating surfaces of base particles (core particles) with the metal material or the magnetic material can also be employed as the inorganic particles 3 ([0065], note the inorganic particles 3 is a magnetic particle. Because the magnetic particles formed by core particles coated with magnetic material is a commonly known knowledge, see also US 20090211595, hereafter ‘595, [0041] teaching the magnetizable particles including particles with a polymer core coated with a magnetic material, [0041], note the polymer core of ‘595 reads into a plastic).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a ferromagnetic material coated on a plastic particle, as the magnetic particle, for the purpose of providing proper materials for the magnetic material of ‘864, and/or further for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 5,
As discussed in the claim 1 rejection above, the magnetic material of ‘864 has a magnetic particle, therefore, the particle intrinsically has a size (the claimed “wherein a size of the magnetic particle is”).

‘864, ‘422 and ‘460 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein a size of the magnetic particle is 0.1 µm to 5 µm.

‘411 further teaches a particle diameter of the inorganic particles 3 is not particularly limited. However, the inorganic particles 3 are preferably nanoparticles having an average particle diameter (weight average particle diameter) of smaller than 1 µm (submicron order) ([0069]), and it is possible to adjust physical properties such as a magnetic property, by thus adjusting, for example, a kind of, and/or a particle diameter of the inorganic particles 3, and/or a mixing ratio of the inorganic particles 3 contained in the resin layer 2 ([0073]).

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a size of the magnetic particle is 0.1 µm to 5 µm, for the purpose of adjusting physical properties such as a magnetic property (this also reads into the claimed limitation).

Regarding to Claim 6,
As discussed in the claim 1 rejection above, the epoxy resin is used. Epoxy resin also can be cured by thermosetting, it can be interpreted as a thermosetting resin, see also US 20120126381, hereafter ‘381 teaching “thermosetting resin include phenol resin, amino resin, unsaturated polyester resin, epoxy resin, polyurethane resin, silicone resin, and thermosetting polyimide resin”, [0058] (the claimed “wherein the resin comprises a thermosetting resin”).   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘864, ‘422 and ‘460, as being applied to Claim 1 rejection above, further in view of Lee et al. (US 20150068455, hereafter ‘455).
Regarding to Claim 11,
‘864 teaches a base film 27 made of an alloy film having a desired pattern at the pattern portion 20 is formed on the rear surface MB of the mask M by a mask sputtering method. The base film 27 is a film that becomes the base on which the magnetic film 28 is deposited ([0073]), and for the base film 27, it is preferable to use a Ni alloy or a Cu alloy ([0074], the claimed “wherein the mask frame and the mask are made of a material comprising a nickel alloy”).

‘864, ‘422 and ‘460 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the mask frame and the mask are made of a material comprising a nickel-iron alloy having 36% nickel.

‘455 is analogous art in the field of mask (title). ‘455 teaches the Invar alloy is an alloy formed of 64% Fe and 36% Ni, and has a very low coefficient of thermal expansion ([0032]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an alloy formed of 64% Fe and 36% Ni, for the mask of ‘864, for the purpose of providing a material having low coefficient of thermal expansion.

Response to Arguments
Applicants’ arguments filed on 06/03/2022 have been fully considered but they are not convincing in light of the new ground of rejection above. 
The applicants’ cancelation of the limitation related with the prior “the same pitch” changes the scope of the claim into completely different direction, thus the current amendment necessitates the examiner to further reconsider the claim as a whole with a different view and set forth new positions even under the same references.

In regards to the claim interpretation above, applicants argue that Applicants positively recite a viscosity of the resin being 2000cp. Contrary to the assertions of the USPTO, there is no admission by the Applicants that all epoxy resins have a viscosity of 2000cp. If the USPTO finds an epoxy resin that is a part of a polymerizable functional group, the reference must state that the prior art resin has a viscosity of the claimed amount, see last paragraph of page 7.
This argument is found not persuasive, because the claim is constructed that the “epoxy resin” is a polymerizable compound having a polymerizable functional group and the viscosity is 1 cp to 2000 cp. 
However, for the compact prosecution, the limitation is interpreted along the applicants’ assertion that “there is no admission by the Applicants that all epoxy resins have a viscosity of 2000cp” during the further reconsideration, and it is rejected as discussed in the 112 rejections above.

The applicants’ multiple arguments from the page 10 to 4th paragraphs of page 11, with respect to Claims 1 and 17, have been considered but are moot, because the arguments are not commensurate with the scope of claim. In particular, Applicant deleted the relevant limitations for the prior “the same pitch” in this amendment, as a result, the examiner does not need to maintain the position. Therefore, the arguments are deemed moot.

The applicants further argue that Additionally, the magnetic portion 28 in the middle of FIG. 1 B is of large size that does not meet the limitation, "an outline of the magnetic part does not contact the pattern holes on a plane.", see last paragraph of page 11.
This argument is found not persuasive.
As the applicants clearly acknowledged, the smaller size magnetic portion does not contact the pattern hole. This is sufficient to meet the claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718